                                            OFFICE OF THE
*KATHERIAN D. ROE                                                                      *DOUGLAS OLSON
 Federal Defender                  FEDERAL DEFENDER                                      JAMES BECKER
                                         District of Minnesota                        *SHANNON ELKINS
*REGGIE ALIGADA                                                                               LISA LOPEZ
                                         107 U.S. Courthouse                                  KEALA EDE
 First Assistant Defender
                                        300 South Fourth Street                         DOUGLAS MICKO
                                        Minneapolis, MN 55415                               ROB MEYERS
*MANNY ATWAL                                                                             ERIC RIENSCHE
 Senior Litigator                        Phone: 612-664-5858                         *ANDREW MOHRING
                                          Fax: 612-664-5850                             Assistant Defenders
CHAD M. SPAHN
Senior Investigator                                                     *MSBA Certified Criminal Law Specialist




September 03, 2019


Honorable Hildy Bowbeer
United States Magistrate Judge
U.S. Courthouse
316 North Robert Street
St. Paul, MN 55101

Re:        United States v. Huriah Kareem Bledsoe
           Criminal No. 19-36 (SRN/HB)

Dear Magistrate Judge Bowbeer:

The parties are in the process of finalizing a plea agreement. As such, I am requesting my
briefing that is due today, be extended to September 18. Both parties, hopefully, will have a
request for a change of plea hearing date. The government agrees with my request.

Sincerely,

s/Manny K. Atwal

MANNY K. ATWAL
Senior Litigator

MKA/tab

cc:        Emily Polachek, AUSA
           Tom Hollenhorst, AUSA
